 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   RONALD J. ALLISON,                                         Case No. 2:20-cv-00111-APG-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   CLARK COUNTY DETENTION CENTER,
 8                  Defendant.
 9

10   I.     DISCUSSION
11          Plaintiff, who is an inmate in the custody of the Clark County Detention Center (“CCDC”),
12   has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff has neither
13   paid the full filing fee for this matter nor filed an application to proceed in forma pauperis.
14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
15   application to proceed in forma pauperis and attach both an inmate account statement for the past
16   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil rights
17   complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee is
18   resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma pauperis,
19   or in the alternative, pay the full $400 filing fee for this action. If Plaintiff chooses to file an
20   application to proceed in forma pauperis, he must file a fully complete application to proceed in
21   forma pauperis, including both an inmate account statement for the past six months and a properly
22   executed financial certificate, within forty-five (45) days from the date of this order.
23          With respect Plaintiff’s mailing address, in his filing at ECF No. 1-2, page 2, Plaintiff
24   requests his mail only be sent to 2304 Juanita Avenue, San Angelo, Texas, 76901. However, at ECF
25   No. 1-1, page 6, Plaintiff requests his copies and instructions be returned to him at the CCDC facility
26   address and, in addition, sent to him at the San Angelo, Texas address. Plaintiff is required to choose
27   only one address for his mailings. As a one-time courtesy, this Court will send Plaintiff this order,
28   and included materials, to both the CCDC facility address and the 2304 Juanita Avenue, San Angelo,
                                                       1
 1   Texas, 76901, address. Plaintiff is advised that within forty-five (45) days from the date of this

 2   order, Plaintiff must clarify with the Court which one address he chooses to receive all future

 3   mailings.

 4   II.     CONCLUSION

 5           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND Plaintiff

 6   the approved form application to proceed in forma pauperis by a prisoner, as well as the document

 7   entitled information and instructions for filing an in forma pauperis application.

 8           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this order,

 9   Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on the correct

10   form with complete financial attachments, including both an inmate account statement for the past

11   six months and a properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or

12   (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50

13   administrative fee).

14           IT IS FURTHER ORDERED that, as a one-time courtesy, the Clerk of the Court WILL

15   SEND Plaintiff this order, and included materials, to both the CCDC facility address and the 2304

16   Juanita Avenue, San Angelo, Texas, 76901, address.

17           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this order,

18   Plaintiff must clarify with the Court which one address he chooses to receive all future mailings.

19           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

20   dismissal of this action may result.

21           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.

22   1-1) but will not file it at this time.

23

24           DATED: January 21, 2020

25

26

27
                                                    ELAYNA J. YOUCHAH
28                                                  UNITED STATES MAGISTRATE JUDGE
                                                       2
